DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
Line 6, “to” is redundant.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 32, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 depends upon independent claim 1.  However, claims 27 and 29 both depend upon independent claim 25.  Furthermore, the subject matter of claim 28 is redundant with that of claim 15, which itself already depends on claim 1.  It is therefore unclear if applicant intends for claim 28 to depend on claim 1 or claim 25.  Given that, as currently presented, examination of claim 28 would be identical to that of claim 15, claim 28 will instead be treated as dependent on claim 25.
Claims 32 and 36 both recite the limitation "the maximum depth" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For further examination, this limitation will be treated as --a maximum depth of penetration of the coulter disk--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 12-14, 19, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (U.S. 2020/0097851) in view of Eising (U.S. 2016/0349167) and Puhalla (U.S. 10,444,176).
Regarding claim 1, Alvarez discloses (Fig. 1) a method for managing growth of crops in a soil bed comprising: providing a computer processor (agricultural intelligence computer system 130; [0049]) having an input and output for data; using the computer processor to operate a crop growth model which includes inputs from the data input and provides data output ([0055]; [0100]); obtaining from a detector signal soil constituent data related to constituents of the soil bed ([0050], lines 13-15; [0092]) during a seeding operation ([0052], lines 1-12) and inputting said soil constituent data into the data input of the computer processor; obtaining temperature data related to a temperature of the 5soil bed during said seeding operation ([0092], lines 1-8) and inputting said temperature data into the data input of the computer processor; during a growing season inputting into the data input of the computer processor data related to weather conditions existing during the growing season at the soil bed ([0050], lines 25-28); using the crop growth model to generate from the soil constituent data, the temperature data and the data related to weather conditions to generate output data indicative of a state of growth of the crop during the growing season ([0100], lines 16-21; [0121], lines 28-30); and using the output data to apply at least one crop growth remediation product to the crop and/or the soil bed during the growth season ([0100], lines 10-16; [0121], lines 27-28; [0157], lines 9-12).
Alvarez does not disclose operating a soil coulter for soil penetration by rolling the soil coulter along the soil bed during the seeding operation, the soil coulter comprising:  10a coulter disk having a peripheral edge and two spaced side walls extending from the peripheral edge toward a center of the disk; a hub mounting the coulter disk for rotation about an axis of the coulter disk so that the peripheral edge rotates in the soil bed and the coulter disk penetrates the soil bed to a depth below a surface of the soil bed; a detector system mounted on the coulter disk; the detector system including a detector responsive to electromagnetic radiation from soil in the soil bed adjacent the coulter disk for emitting a detector signal related to the radiation, the detector being mounted at one side wall of the coulter disk for rotation therewith; the detector being mounted on the coulter disk at a position thereon adjacent the edge such that the detector as the coulter disk rotates is located above the 20surface of the soil during a first part of its rotation and is located below the surface during a second part of its rotation; the penetration of the soil by the coulter disk forming a furrow in the soil bed as the disk rolls in the soil bed;  and obtaining from said detector signal soil constituent data.
However, Eising discloses (Fig. 1) during a seeding operation for application of seeds to the soil bed ([0003], lines 1-3) operating a soil coulter for soil penetration by rolling the soil coulter along the soil bed, the soil coulter comprising: 10a coulter disk (10) having a peripheral edge and two spaced side walls extending from the peripheral edge toward a center of the disk; a hub (32) mounting the coulter disk for rotation about an axis of the coulter disk so that the peripheral edge rotates in the soil bed and the coulter disk penetrates the soil bed to a depth below a surface of the soil bed; a detector system (12) mounted on the coulter disk; the detector system including a detector (optical bundle 16, mirror 18, spectrometer 30) responsive to electromagnetic radiation from soil in the soil bed adjacent the coulter disk for emitting a detector signal related to the radiation ([0008], lines 1-5), the detector being mounted at one side wall of the coulter disk for rotation therewith (Fig. 1); the detector being mounted on the coulter disk at a position thereon adjacent the edge such that the detector as the coulter disk rotates is located above the 20surface of the soil during a first part of its rotation and is located below the surface during a second part of its rotation ([0003], lines 13-14); the penetration of the soil by the coulter disk forming a furrow in the soil bed as the disk rolls in the soil bed (as would naturally occur); and obtaining from said detector signal soil constituent data related to constituents of the soil bed during said seeding operation ([0001], lines 1-3).
Thus, since Alvarez discloses using seeder-mounted sensors to collect at least soil constituent data, and Eising discloses a soil constituent sensing apparatus for mounting on a seeder, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use a sensing disk apparatus as disclosed by Eising in order to collect input data required to perform the method of Alvarez.
Alvarez in view of Eising does not disclose applying seeds in the furrow formed by the coulter disk, or obtaining signal data related to a temperature of the soil bed from the detector system mounted on the coulter disk.
However, Puhalla discloses (Fig. 2A, 4A) a detector system (sensor 106) mounted on a coulter disk (support structure 102 in the form of a disk) substantially in the same way as Eising, the detector system obtaining temperature data related to a temperature of a 5soil bed (Col. 2, lines 61-67) during a seeding operation (performed by planter unit 400) in addition to depth data (the system obtains soil property data as a function of depth; Abstract), and applying seeds (with seed tube 414) in a furrow (450) formed by the coulter disk (Col. 2, lines 21-24; the disk 102 may be the opener disk 422 in Fig. 4A, wherein the reference numerals of the gauge wheel 424 and opener disk 422 are erroneously switched).
Thus, since Alvarez discloses using seeder-mounted sensors to collect at least temperature data, and Puhalla discloses that a coulter disk detector system such as that of Eising may include temperature sensors, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the temperature sensors of Puhalla in the detector system of Eising in order to detect soil temperature in addition to soil constituents.  Furthermore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the coulter disk of Eising as an opener disk to deposit seeds into a furrow, as taught by Eising.  Doing so would require fewer parts as the coulter disk may perform multiple functions.
Regarding claim 6, Puhalla further discloses (Fig. 2A) in the combination above that the detector system includes a temperature sensor (106; Col. 2, lines 61-67) mounted on the coulter disk at a position thereon adjacent the edge such that the detector as the coulter disk rotates is located above the 20surface of the soil during a first part of its rotation and is located below the surface during a second part of its rotation so as to engage the soil as the coulter disk rotates in the soil bed.
Regarding claim 12, Eising further discloses that the detector is arranged to provide data relating to the characteristics of the soil when the sensor is below the soil surface and a maximum depth of penetration of the coulter disk at the detector is calculated so as to determine by the detector characteristics of the soil at calculated depths of penetration ([0003], lines 11-15; [0004], lines 1-3; obtaining a depth profile implies measuring a maximum depth).
Regarding claim 13, Eising further discloses that the detector feeds the data to an analysis system to obtain an analysis of the characteristics of the soil ([0009], lines 62-67) from the surface to the maximum depth as the depth of the detector varies as the detector rotates with the coulter disk ([0003], lines 11-15).
Regarding claim 14, Eising further discloses that the detector detects a reflected beam (Abstract, lines 4-6).
Regarding claim 19, Eising further discloses that the detector system includes a component (optical bundle 16, mirror 18, spectrometer 30) mounted within the coulter disk and a transparent window (window 20) at the side wall so as to receive electromagnetic radiation passing through the transparent window in the side wall of the coulter disk.
Regarding claim 25, Alvarez discloses (Fig. 1) a method for managing growth of crops in a soil bed comprising: providing a computer processor (agricultural intelligence computer system 130; [0049]) having an input and output for data; using the computer processor to operate a crop growth model which includes inputs from the data input and provides data output ([0055]; [0100]); obtaining from a detector signal soil constituent data related to constituents of the soil bed ([0050], lines 13-15; [0092]) during a seeding operation ([0052], lines 1-12) and inputting said soil constituent data into the data input of the computer processor; obtaining temperature data related to a temperature of the 5soil bed during said seeding operation ([0092], lines 1-8) and inputting said temperature data into the data input of the computer processor; during a growing season inputting into the data input of the computer processor data related to weather conditions existing during the growing season at the soil bed ([0050], lines 25-28); using the crop growth model to generate from the soil constituent data, the temperature data and the data related to weather conditions to generate output data indicative of a state of growth of the crop during the growing season ([0100], lines 16-21; [0121], lines 28-30); and using the output data to apply at least one crop growth remediation product to the crop and/or the soil bed during the growth season ([0100], lines 10-16; [0121], lines 27-28; [0157], lines 9-12).
Alvarez does not disclose operating a soil coulter for soil penetration by rolling the soil coulter along the soil bed during the seeding operation, the soil coulter comprising:  10a coulter disk having a peripheral edge and two spaced side walls extending from the peripheral edge toward a center of the disk; a hub mounting the coulter disk for rotation about an axis of the coulter disk so that the peripheral edge rotates in the soil bed and the coulter disk penetrates the soil bed to a depth below a surface of the soil bed; a detector system mounted on the coulter disk; the detector system including a detector responsive to electromagnetic radiation from soil in the soil bed adjacent the coulter disk for emitting a detector signal related to the radiation, the detector being mounted at one side wall of the coulter disk for rotation therewith; the detector being mounted on the coulter disk at a position thereon adjacent the edge such that the detector as the coulter disk rotates is located above the 20surface of the soil during a first part of its rotation and is located below the surface during a second part of its rotation;  and obtaining from said detector signal soil constituent data.
However, Eising discloses (Fig. 1) during a seeding operation for application of seeds to the soil bed ([0003], lines 1-3) operating a soil coulter for soil penetration by rolling the soil coulter along the soil bed, the soil coulter comprising: 10a coulter disk (10) having a peripheral edge and two spaced side walls extending from the peripheral edge toward a center of the disk; a hub (32) mounting the coulter disk for rotation about an axis of the coulter disk so that the peripheral edge rotates in the soil bed and the coulter disk penetrates the soil bed to a depth below a surface of the soil bed; a detector system (12) mounted on the coulter disk; the detector system including a detector (optical bundle 16, mirror 18, spectrometer 30) responsive to electromagnetic radiation from soil in the soil bed adjacent the coulter disk for emitting a detector signal related to the radiation ([0008], lines 1-5), the detector being mounted at one side wall of the coulter disk for rotation therewith (Fig. 1); the detector being mounted on the coulter disk at a position thereon adjacent the edge such that the detector as the coulter disk rotates is located above the 20surface of the soil during a first part of its rotation and is located below the surface during a second part of its rotation ([0003], lines 13-14); and obtaining from said detector signal soil constituent data related to constituents of the soil bed during said seeding operation ([0001], lines 1-3).
Thus, since Alvarez discloses using seeder-mounted sensors to collect at least soil constituent data, and Eising discloses a soil constituent sensing apparatus for mounting on a seeder, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use a sensing disk apparatus as disclosed by Eising in order to collect input data required to perform the method of Alvarez.
Alvarez in view of Eising does not disclose obtaining signal data related to a temperature of the soil bed from the detector system mounted on the coulter disk, wherein the detector system includes a temperature sensor mounted on the coulter disk at a position thereon adjacent the edge such that the temperature sensor as the coulter disk rotates is located above the surface of the soil during a first part of its rotation and is located below the surface during a second part of its rotation so as to engage the soil as the coulter disk rotates in the soil bed.
However, Puhalla discloses (Fig. 2A, 4A) a detector system (sensor 106) mounted on a coulter disk (support structure 102 in the form of a disk) substantially in the same way as Eising, the detector system obtaining temperature data related to a temperature of a 5soil bed (Col. 2, lines 61-67) during a seeding operation (performed by planter unit 400), wherein the detector system includes a temperature sensor (106; Col. 2, lines 61-67) mounted on the coulter disk at a position thereon adjacent the edge such that the temperature sensor as the coulter disk rotates is located above the surface of the soil during a first part of its rotation and is located below the surface during a second part of its rotation so as to engage the soil as the coulter disk rotates in the soil bed.
Thus, since Alvarez discloses using seeder-mounted sensors to collect at least temperature data, and Puhalla discloses that a coulter disk detector system such as that of Eising may include temperature sensors, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the temperature sensors of Puhalla in the detector system of Eising in order to detect soil temperature in addition to soil constituents.
Regarding claim 26, Eising further discloses that the detector is arranged to provide data relating to the characteristics of the soil when the sensor is below the soil surface and a maximum depth of penetration of the coulter disk at the detector is calculated so as to determine by the detector characteristics of the soil at calculated depths of penetration ([0003], lines 11-15; [0004], lines 1-3; obtaining a depth profile implies measuring a maximum depth).
Regarding claim 27, Eising further discloses that the detector feeds the data to an analysis system to obtain an analysis of the characteristics of the soil ([0009], lines 62-67) from the surface to the maximum depth as the depth of the detector varies as the detector rotates with the coulter disk ([0003], lines 11-15).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez in view of Eising and Puhalla as applied to claim 1 above, and further in view of Strnad (U.S. 2020/0068783).
Regarding claim 8, Alvarez in view of Eising and Puhalla discloses the elements of claim 1 as described above, and Eising further discloses calculating from the detector signal the depth of penetration of the coulter disk in the soil (as a necessary step for producing the depth profile as described above).  But the combination does not disclose changing a depth of application of the seeds to the soil bed depending on the calculated depth of penetration.
However, Strnad discloses (Fig. 1, 37) an agricultural implement for planting seeds in a furrow which calculates from a detector (1004) signal the depth of penetration of a coulter disk (220) in the soil (Abstract; [0114], lines 1-2) and changing (via downforce control system 214 and actuator 234) a penetration depth (and thus a depth of application of seeds to the soil bed) depending on the calculated depth of penetration ([0099], lines 5-16).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the depth sensing capabilities of the sensing disks of Eising and Puhalla to measure a seeding depth, and to change the depth of application of seeds to the soil bed, as taught by Strnad.  Doing so would ensure proper seeding depth to promote greater yield.
Regarding claim 9, Strnad further discloses (Fig. 1) in the combination above that a downward pressure on the coulter disk is changed so as to change a depth of penetration of the coulter disk and hence a depth of the application of seeds (for example, to increase a planting depth, actuator 214 may increase a downward pressure on the row unit and its ground engaging tools.  Meanwhile, actuator 234 adjusts the vertical position of the gauge wheel 224 upward such that the opener wheel 222 may dig deeper into the soil.  This would naturally require a greater portion of the downward pressure on the row unit to be applied to the opener disk).

Allowable Subject Matter
Claims 30-31, 33-35, and 37 are allowed.
Claims 15-17 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28, 32, and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.A.N./Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671